Case 19-12519-JDW        Doc 16     Filed 07/23/19 Entered 07/23/19 11:44:11              Desc Main
                                   Document      Page 1 of 3


_________________________________________________________________________________

                                                      SO ORDERED,



                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT
                     IN THE NORTHERN DISTRICT OF MISSISSIPPI

       IN RE: LUCILLE MANNING                                           CASE NO. 19-12519

       AGREED ORDER ON MOTION TO EXTEND AUTOMATIC STAY (DK#6)

       THIS DAY, there came on to be heard and was heard the Debtor’s Motion to Extend

Automatic Stay (DK#6) and the Creditor’s response thereto, and the Court having been advised

that the parties have reached an agreement, adjudicates as follows:

                                                (1)

       That the Court has jurisdiction over the parties and the subject matter, herein.

                                                (2)

       That the creditor holds an interest in the following house and real property, namely, Lot

No. 25 in Gay Village Subdivision, Section 5, Township 4 South, Range 2 West, Marshall

County, Mississippi.

                                                (3)

       That the Creditor, Bank of Holly Springs, is entitled to adequate protection payments

prior to confirmation in the amount of $313.09, which are to start within thirty (30) days of the

entry of this Order. Further, said payments are to be applied to the principal balance.
Case 19-12519-JDW          Doc 16     Filed 07/23/19 Entered 07/23/19 11:44:11            Desc Main
                                     Document      Page 2 of 3

                                                 (4)

          Debtor shall pay the full plan payment to the Trustee commencing not later than thirty

(30) days after the order as provided by 11 U. S. C. §1326(a)(1), including a trustee

administrative fee as established by the United States Attorney General pursuant to 28 U. S. C.

§586(e)(1)(B).

                                                 (5)

          That if the Debtor becomes 45 days or more delinquent in plan payments, Creditor shall

send a written notice to Debtor’s attorney and file said notice with the Court of its intent to

proceed with foreclosure. Thereafter, if the Debtor does not cure said default within ten (10)

days, the automatic stay provisions of 11 U. S. C. § 362 shall be lifted automatically as to the

Creditor without further order of this Court or Motion of the attorney for the Creditor, and the

Creditor shall be allowed to initiate foreclosure against the Debtor’s property, namely, real

property more particularly described as follows: Lot No. 25 in Gay Village Subdivision, Section

5, Township 4 South, Range 2 West, Marshall County, Mississippi. Should the automatic stay

lift, all communications including but not limited too, notices required by state law, sent by

Creditor in connection with proceedings against the property may be sent directly to the Debtor.

                                                 (6)

          That the Debtor’s Motion to Extend Automatic Stay (DK#6) is hereby granted subject to

the provisions contained herein.

          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the

Motion to Extend Automatic Stay (DK#6) is hereby granted subject to the provisions contained

herein.

                                       ##ENDOFORDER##
Case 19-12519-JDW       Doc 16    Filed 07/23/19 Entered 07/23/19 11:44:11   Desc Main
                                 Document      Page 3 of 3

/s/ Bart M. Adams
Attorney for Bank of Holly Springs


/s/ Melanie Vardaman
Attorney Chapter 13 Trustee


/s/ Robert Lomenick
Attorney for Debtor

Submitted by:
Bart M. Adams, Esq. Bar No.:100985
108 E. Jefferson St.
Ripley, MS 38663
(662) 837-9976
bart@akinsadams.com
